I would like to begin 
by congratulating the President on his election. His 
wisdom and experience will stand him in good stead as 
he guides the General Assembly.

I would like to pay tribute to the health workers 
who are fighting Ebola in West Africa. Malaysia was 
able to contribute more than 20 million rubber gloves 
to help the doctors and nurses who are working to stop 
the outbreak. Our prayers are with them.

I also wish to thank all those who came to 
Malaysia’s aid in this difficult year. Flights MH-370 
and MH-17 were tragedies that will stay with us forever. 
As we mourn the loss of life, we take heart from the 
compassion shown by our friends. Their support will 
not be forgotten. We thank our friends and allies who 
are giving their time and their resources to help find 
Flight MH-370. Men and women continue to risk their 
lives searching the deepest oceans. We owe them our 
gratitude and our commitment. We will not give up the 
search. We are also grateful to our international partners 
that are working together to investigate the loss of Flight 
MH-17. Malaysia will continue to seek justice for those 
who died. We urge all parties to continue to cooperate 
with the investigation. We also hope that those two 
tragedies will change the global aviation system for the 
better and that nations will unite behind new standards 
for aircraft tracking and overflying conflict zones.

Four years ago, I stood before the General Assembly 
and called for a global movement of moderates to 
counter extremism (see A/65/PV.19). Last year, I 
spoke of the conflict between Sunni and Shia that is 
tearing the Muslim world apart (see A/68/PV.18). Now 
those two forces — violent extremism and religious 
intolerance — have joined hands beneath a black flag. 
Two countries fractured by war face a new threat — a 
self-declared Islamic State. Its victims are Sunni and 
Shia, Yazidi and Kurd — anyone who will not bow 
before the sword.

That so-called State, torn from existing nations with 
violence, rules by violence. Its authority is maintained 
by forced conversions and public executions. Its 
militants have destroyed lives and communities. They 
have destabilized fragile nations and threatened regional 
security. Yet their dark ambition stretches further still. 
They challenge the very notion of the State. They call 
to our youth with the siren song of illegitimate jihad. 
They demand that all Muslims swear allegiance to their 
so-called caliph. That demand will never be met. We 
reject the so-called Islamic State. We reject such a State 
defined by extremism. We condemn the violence being 
committed in the name of Islam.

Around the world, Muslims have watched in despair 
as our religion — a religion of peace — has been used 
to justify atrocities. We have turned away in horror at 
the crucifixions and the beheadings. We have mourned 
the sons who have been stolen and the daughters who 
have been sold. We know that the threat to world peace 
and security is not Islam but extremism — intolerant, 
violent and militant extremism. The actions of those 
militants are beyond conscience and belief. They 
violate the teachings of Islam, the example set by the 
Prophet Muhammad and the principles of Islamic law.

As we speak, some Syrians and Iraqis are being 
forced to abandon their faith. Yet the Koran states: 
“There shall be no compulsion in religion” (The 
Holy Koran II:256). They are being forced from their 
homes and forced to convert to Islam. Yet the Koran 
says: “To you be your religion, and to me my religion” 
(ibid., CIX:6). If they do not comply, they face death. 
Yet the protection of life is a fundamental precept of 
Islamic law, and the killing of civilians, even in war, is 
prohibited in Islam.

The question is: How should we respond? In the 
past, when the world mobilized to fight extremists, we 
launched wars without planning for peace. We attacked 
one evil only to see a greater evil emerge. This time 
must be different. This time, we must defeat not only 
the extremists but also their ideas. We must confront 
the heresy of a State conceived by ungodly men and 
enforced through violence. In its place, we must advance 
the true Islam — the Islam founded on the principles of 
peace, tolerance and respect, as set out in the Koran, the 
Sunna and the Hadith. There are key things we must do.

First, security and statehood must be returned to 
the people of Syria and Iraq. Malaysia co-sponsored 
Security Council resolution 2178 (2014) on foreign 
terrorist fighters to strengthen our commitment to 
galvanizing international action to combat terrorism. 
We call on the international community to stop the flow 
of money and recruits to extremist groups. We continue 
to offer humanitarian assistance under the ambit of the 
United Nations or internationally recognized bodies 
to those who are displaced by the fighting. Attacks 

on militant targets should, at all cost, avoid collateral 
damage.

Secondly, we must pursue a different kind of 
politics. The emergence of such militants is a symptom 
of political failure, of poor governance in fragile States 
and the conflict that still rages between Sunni and 
Shia. We must break the cycle where one group gains 
power only to wield it against the other, and where 
marginalization leads to radicalization, as people 
lose confidence in the State’s ability to provide both 
security and coexistence. Individuals and ethnic and 
religious groups need to feel that they have a stake in 
a nation’s success, not its failure. We should therefore 
commit to more inclusive politics. That is a difficult 
task. It demands pragmatism and compromise and must 
come from within.

Malaysia stands ready to share its experience 
in marginalizing extremism, in maintaining a 
multireligious country, where different faiths coexist 
and prosper, and in showing that Islam can not only 
succeed but also drive progress and development in a 
pluralistic society. Like all nations, we have had our 
growing pains. Stability is never permanent. It must be 
actively maintained. But in Malaysia, there are streets 
in which mosques, temples and churches stand side by 
side. Ours is a society in which religions may differ, 
but they do so in peace, in the knowledge that we are all 
citizens of one nation.

We believe that such a moderate approach can 
make a valuable contribution to fragile States and 
international affairs alike. It is a philosophy that we 
have applied when acting as an honest broker in peace 
processes in the southern Philippines and elsewhere. 
It is a principle that we will pursue as we chair the 
Association of Southeast Asian Nations (ASEAN) next 
year, when it forms the 600-million strong ASEAN 
Community, with greater political security and 
economic and sociocultural integration.

In the coming weeks, Malaysia will work with all 
interested partners to move the moderation agenda 
forward at the United Nations. That work informs our 
bid for a non-permanent seat on the Security Council for 
the coming term. The moderation agenda involves us 
all. The fight against extremism is not about Christians 
versus Muslims or Muslims versus Jews but moderates 
versus extremists of all religions. We need to rally a 
coalition of moderates — those willing to reclaim their 
religion and pursue the path to peace.

I therefore reiterate my call on the leading figures 
in all the great religious traditions. Let us join together 
to ensure that religion is the source of healing and 
blessing rather than conflict and destruction. In that 
respect, I welcome Pope Francis’s visit to Palestine and 
his efforts to bring moderate Palestinians and Israelis 
together to pray for peace. By demonstrating moderation 
in the political process, we can ensure that no one is left 
outside society. By practising moderation in religion, 
we can marginalize the extremists. By committing to 
moderation here at the United Nations, we can show 
that the world is willing to fight extremism not just 
with short-term military operations but with long-term 
plans.

The security response of the international 
community and a commitment to more inclusive politics 
on the part of affected countries will remove two of the 
conditions that allow extremism to take hold. However, 
in order to defeat the extremists, we must undermine 
their authority and erode their appeal. We must 
confront their propaganda. We must defeat the message 
that seduces young people into acts of violence. And 
we must address any legitimate grievances that drive 
people to extremism, be they political or economic. In 
short, we must win the hearts and minds of those who 
would serve the so-called caliph.

That is the work of a generation. To begin, we 
should focus on the real-world conditions that allow 
disillusion to grow. That means building sustainable 
economies that bring opportunities for our young 
people and addressing legitimate concerns that drive 
radicalization.

Malaysia, like so many countries around the 
world, was appalled by the brutal violence against 
Palestinian civilians in Gaza. We strongly condemn 
Israel’s disproportionate and indiscriminate attacks 
on Gaza and its continuing violations of international 
and human rights law. The use of heavy weapons in 
civilian areas and the obliteration of houses, mosques 
and schools were an affront to common decency. We 
condemn such acts not just for the innocent lives taken 
but for the message that they send, namely, that religions 
cannot coexist and that the international community 
cannot enforce international law and protect the rights 
of Palestinians. Their plight is one of the most effective 
rallying calls for those who claim that the international 
system is broken. 

Let us therefore unite to find a peaceful, just and 
lasting outcome that brings dignity and security to the 

people of Palestine. That should be predicated on a 
two-State solution based on the 1967 borders, with East 
Jerusalem as its capital. That will bring dignity and 
security for the people of Palestine, who have suffered 
so much, and will allow us to redouble our efforts to 
bring peace to other parts of the world where conflict 
fuels extremism.

We must also understand why those militants 
succeed in drawing people to their cause. The 
extremists call upon Muslims to pledge their allegiance 
to their self-proclaimed caliphates in Syria and Iraq, 
in Nigeria and Somalia and in Kenya and Libya. They 
reach out to a people in search of a State. The fact that 
some answer that call is testament to our failure. We 
have failed to uphold a vision of moderate and inclusive 
Islamic development and to tackle isolation in our own 
communities.The fight against extremists must be won 
not just in Syria and Iraq but also in Britain, Belgium, 
the United States and Malaysia. We have managed 
to prevent extremism from gaining a foothold in our 
country. Yet even a few Malaysians have been lured 
by foreign terrorist fighters, who led them to Iraq and 
Syria.

Countries must educate, include and, where 
necessary, confront those at risk of radicalization. Our 
religious leaders must continue to show that faith and 
society are best aligned under a just rule of law. We 
must continue to make the case that the moderate path 
is the righteous path — the path that Allah set out for 
us when he said, “we have made you into a community 
that is moderate, justly balanced” (ibid., II:143).

We must confront the myth that committing 
atrocities in the name of an Islamic State is an act of 
faith and that death in the service of that aim brings 
martyrdom. The extremists use that distorted narrative 
as a recruitment tool. To counter that deception, 
Muslims should work together to promote a greater 
understanding of what a true Islamic State means. An 
international conference of scholars of Islamic law, 
convened by my Government to define the true meaning 
of an Islamic State, agreed that for a State to be called 
Islamic, it must deliver economic, political and social 
justice. It must protect and further the six objectives of 
Islamic law: the right to life, religion, family, property, 
dignity and intellect — the same universal rights that 
are enshrined in the United Nations Declaration of 
Human Rights.

The so-called Islamic State in Syria and Iraq and 
the methods used to declare it have violated every 
single one of those objectives. It is therefore neither 
Islamic nor a State. Individuals, religious leaders and 
nations have said that and must continue to do so and 
to advocate for Islamic principles within a framework 
of tolerance, understanding and peace.That, after all, is 
the true nature of Islam; a religion of peace that values 
coexistence, mutual comprehension and learning, 
even in times of struggle. When 70 prisoners of war 
were captured during the Battle of Badr, for example, 
the Prophet Muhammad was urged to slay them. 
The Prophet not only protected the lives of innocent 
civilians, he also spared enemy combatants.

It is that spirit of understanding and compassion 
that we should continue to embrace and espouse. Now 
is the time to advance a vision of peace and moderation. 
Let us call for a global community of understanding. 
Let us prove that we can honour the words of the 
Prophet and build balanced and just societies, where 
different faiths live and prosper in peace. Let us show 
that Muslims, united in faith, can be a powerful force 
for progress, knowledge and justice, as we were in the 
greatest periods of our history, as we can be today, and 
as we will be tomorrow.